              Case 4:20-cr-00355 Document 3 Filed on 08/13/20 in TXSD Page 1 of 1
              Sealed                                                                       United States District Court
Public and unofficial staff access       81,7('67$7(6',675,&7&2857                        Southern District of Texas
     to this instrument are              6287+(51',675,&72)7(;$6                           ENTERED
   prohibited by court order
                                               +286721',9,6,21                               August 13, 2020
                                                                                             David J. Bradley, Clerk

       81,7('67$7(62)$0(5,&$                            
                                                           
                                                                &5,0,1$/12      4:20-CR-355
                        9
                                                                6($/('
                                                           
       -(50$,1('(6+$1:(67                                
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           


                               25'(5)25,668$1&(2)%(1&+:$55$17


          $         &5,0,1$/,1',&70(17              KDVEHHQUHWXUQHGDJDLQVWWKHGHIHQGDQWOLVWHG

       EHORZ
       ,WLV25'(5('WKDWDZDUUDQWEHLVVXHGIRUWKHDUUHVWRIVDLGGHIHQGDQW8SRQDUUHVWDQG

       DSSHDUDQFHDMXGLFLDOGHWHUPLQDWLRQVKDOOEHPDGHDVWRGHWHQWLRQRUUHOHDVHRQFRQGLWLRQV7KH

       8QLWHG6WDWHV*RYHUQPHQWUHFRPPHQGVWRWKH&RXUWWKHIROORZLQJ

       'HIHQGDQW

       -(50$,1('(6+$1:(67

                                                                 '(7(17,21
                                                                 5(/($6('21&21',7,216
                                                                 $33($5$1&(%21',17+(
                                                                 $028172)

          6,*1('DW+RXVWRQ7H[DVRQ                   August 13, 2020




                                                     81,7('67$7(60$*,675$7(-8'*(
                                                         ('67$7(60$*,67
                                                                       67
                                                                       675$
                                                                         5 7
